DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  
In line 16 of claim 12, the examiner suggests changing “switch;” to --switch; and a-- for grammatical reasons.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khlat et al. (US Patent 9220067) See et al. (US PGPub 20130069737), a reference of record, in view of Vahid Far et al. (US PGPub 20150207531).
As per claim 12:
See et al. discloses in Fig. 2:
An integrated circuit (Fig. 2 discloses device 200, noting that the apparatus may be implemented as a stand-alone device or a part of a larger device such as an RFIC or ASIC) for use in a radio frequency communication system (wireless device, title), comprising: 
a first multiport switch (switches 240a) forming a part of the integrated circuit, the first multiport switch configured to switch between a power amplifier (234a) and a low noise amplifier (264a) to selectively couple a first antenna (antenna 252a) with at least one of a plurality of paths associated with a first band (e.g. GSM, para [0025]) in a front end module (front-end module may include TX and RX circuits 232a, 266a, 232b, 266b, 266c, 266d and/or amplifiers such as power amplifiers 234a, 234b, 264d); 
a second multiport switch (switches 240b) forming a part of the integrated circuit, the second multiport switch configured to selectively couple a second antenna (antenna 252b) with at least one of a plurality of paths associated with a second band in the front end module (receiver 222 may operate for bands separate from the transmit bands in transceiver 220, e.g. LTE or WCDMA, para [0025]), the second band being different from the first band; 
a first tunable component (impedance matching circuit 250a) forming part of the integrated circuit, the first tunable component coupled to the first multiport switch, the first tunable component configured to vary an impedance associated with the first multiport switch (being an impedance matching circuit, disclosed in related Figs. 4-5); 
a second tunable component (impedance matching circuit 250b) forming part of the integrated circuit, the second tunable component coupled to the second multiport switch, the second tunable component configured to vary an impedance associated with the second multiport switch (being an impedance matching circuit, disclosed in related Figs. 4-5); and a
memory forming part of the integrated circuit (memory for the look-up tables 182 of each adaptive tuning circuit, shown in related Fig. 1, noted as being stored in a memory (para [022]), the memory storing switch state data for the first multiport switch and the second multiport switch and tuning state data for the first tunable component and the second tunable component (exemplary look-up table 700 in related Fig. 7 discloses tunable capacitor data (switch settings and control settings of reconfigurable impedance matching circuit 410), and switch state data in that Band/Mode data is determined by the transmitter or receiver circuits selected by the switches (transmitters 230 and receivers 260), para [0025]).
	See et al. further discloses that:
A wireless device such as per Fig. 2 may include any number of antennas, transmitters, and receivers, as well as support operation on any number of frequency bands. In addition, one or more transmitters and/or one or more receivers may be included for each antenna, where each transmitter and each receiver may support operation on one or more frequency bands for a given antenna (para [0029]).
	See et al. does not disclose:
the second multiport switch is configured to switch between a power amplifier and a lower noise amplifier.
	Vahid Far et al. discloses in Fig. 2:
The use of multiple antennas (primary antenna 210 & secondary antenna 212), each antenna able to be coupled to multiple power amplifiers (254) and multiple low-noise amplifiers (240) through an antenna interface circuit (224, 226) which may include matching circuits, duplexers, and switches (para [0115]), wherein the transceiver circuits (220 and 222) comprising the multiple power amplifiers and low-noise amplifiers provides for supporting multiple frequency bands, multiple radio technologies, carrier aggregation, and receive diversity in the secondary antenna, enabling multiple-input multiple-output (MIMO) transmission, para [0014]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the receiver 222 of See et al. to be a transceiver such that the switches 240b and impedance matching circuit 250b act as an antenna interface circuit as per Vahif Far that enable connection of the second antenna to multiple power amplifiers and multiple low-noise amplifiers as per the transceiver coupled to the secondary antenna of Vahif Far et al. to provide the benefit of supporting multiple frequency bands, multiple radio technologies, carrier aggregation, and receive diversity, as well as enabling multiple-input multiple-output (MIMO) transmission, as taught by Vahid Far et al. (para [0014]).
	
	As per claim 13:
	See et al. discloses:
A wireless device such as per Fig. 2 may include any number of antennas, transmitters, and receivers, as well as support operation on any number of frequency bands. In addition, one or more transmitters and/or one or more receivers may be included for each antenna, where each transmitter and each receiver may support operation on one or more frequency bands for a given antenna (para [0029]).
	See et al. does not disclose:
a third multiport switch forming a part of the integrated circuit, the third multiport switch configured to switch between a power amplifier and a low noise amplifier to selectively couple a third antenna with at least one of a plurality of paths associated with a third band in the front end module.
Vahid Far et al. discloses in Fig. 2:
The use of multiple antennas (primary antenna 210 & secondary antenna 212), each antenna able to be coupled to multiple power amplifiers (254) and multiple low-noise amplifiers (240) through an antenna interface circuit (224, 226) which may include matching circuits, duplexers, and switches (para [0115]), wherein the transceiver circuits (220 and 222) comprising the multiple power amplifiers and low-noise amplifiers provides for supporting multiple frequency bands, multiple radio technologies, carrier aggregation, and receive diversity in the secondary antenna, enabling multiple-input multiple-output (MIMO) transmission, para [0014]).
	Vahid Far et al. further discloses:
The device of Fig. 3 may include multiple antennas and multiple band groups.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a third multiport switch forming a part of the integrated circuit, the third multiport switch configured to switch between a power amplifier and a low noise amplifier to selectively couple a third antenna with at least one of a plurality of paths associated with a third band in the front end module, as suggested as a possibility by the indication of a multiple antennas, transceivers, and frequency bands by both See et al. and Vahid Far et al. to increase the number of possible frequency bands and to expand the MIMO operation of the integrated circuit as is well-known in the art and as taught by both See et al. and Vahid Far et al.

As per claim 14:
See et al. discloses that the device of Figs. 2 may include one or more frequency bands and transmitters and/or receivers for a given antenna, any number of antennas, any number of transmitters, and any number of receivers, and that a given antenna may have a number of transmitters and receivers for supporting operation on one or more frequency bands (para [0029]).
See et al. does not disclose:
a third tunable component forming part of the integrated circuit, the third tunable component coupled to the third multiport switch, the third tunable component configured to vary an impedance associated with the third multiport switch.
As a consequence of the combination of claim 13, the combination discloses a third tunable component (transceiver includes impedance matching circuit) forming part of the integrated circuit, the third tunable component coupled to the third multiport switch, the third tunable component configured to vary an impedance associated with the third multiport switch (being an impedance matching circuit).

As per claim 15:
See et al. discloses:
the memory storing switch state data (band/mode data, as seen in exemplary look-up table 7) for the first multiport switch and the second multiport switch and tuning state data for the first tunable component and the second tunable component associates with switch state data (band/mode) and the tuning state data (switch settings and control settings of adaptive tuning circuits) with one or more of a plurality of use cases (free space, hand, and head are provided for in para [0063]).

As per claim 16:
See et al. discloses:
the plurality of use cases comprises a left hand use case, a right hand use case, a head use case, and a hand use case (free space, hand, and head are provided for in para [0063], where the device of See et al. responds to the plurality of use cases based on the difference of impedance, as noted in para [0063], and further notes the use of contextual sensors for information related to the user and/or the environment, such as proximity, infrared, and temperature, para [0096]).

As per claim 17:
See et al. discloses:
the integrated circuit is an antenna tuning module (impedance matching circuits connect to the antennas, thus providing tuning to the antennas by adjusting the match w/ the source/load).

As per claim 18:
See et al. discloses:
the integrated circuit is couplable to a baseband processor (data processor/controller 210, paras [0019-0020]) that is separated from the integrated circuit (para [0024]).


As per claim 19:
See et al. discloses in Fig. 2:
the integrated circuit is couplable to an RF front end module (power amplifiers 234a, 234b) that is separated from the integrated circuit (para [0023]).

	As per claim 20:
	See et al. discloses that receive and transmit diversity may be supported (para [0098]).
	See et al. does not disclose:
the first antenna comprises a primary antenna; and the second antenna comprises a diversity antenna.
	Vahid Far et al. discloses:
The first antenna comprises a primary antenna; and the second antenna comprises a diversity antenna (para [0014], in that providing receive diversity makes the second antenna a diversity antenna).
	As a consequence of the combination of claim 12, the first antenna comprises a primary antenna; and the second antenna comprises a diversity antenna.

	As per claim 21:
	See et al. discloses:
	the first tunable component is further configured to impedance match the first antenna to both the power amplifier and the low noise amplifier as a function of time (adaptive tuning is performed in response to active measurements during operation of the device, para [0067] and in response to delivered power, antenna impedance, abstract, such that matching is a function of the operation parameters of the circuit during operation, and as switches select between bands and transmit/receive functions, the adaptive tuning to the PA and the LNA is a function of time).

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 12/04/2020, with respect to the rejection(s) of claim(s) 12-19 under See et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of See et al. in view of Vahid Far et al.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samuel S Outten/Examiner, Art Unit 2843